Citation Nr: 1142393	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD) prior to April 23, 2008.  

2.  Entitlement to an initial rating in excess of 50 percent for service connected PTSD since April 23, 2008.  

3.  Entitlement to an initial compensable rating in rating for service connected residuals of left ankle sprain prior to April 23, 2008.  

4.  Entitlement to a rating in excess of 10 percent for service connected residuals of left ankle sprain since April 23, 2008. 

5.  Entitlement to an initial compensable rating for patellar tendonitis, right knee.  

6.  Entitlement to service connection for hearing loss, left ear.  

7.  Entitlement to service connection of the left wrist.  

8.  Entitlement to service connection for left elbow.  

9.  Entitlement to service connection for left shoulder disability.  

10.  Entitlement to service connection for residuals of right ankle injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2001 to April 2005.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision in which the RO granted service connection for PTSD and assigned a 30 percent rating, granted service connection for left ankle and right knee disabilities and assigned noncompensable ratings, and denied entitlement to service connection for right ear hearing loss, left wrist, left elbow, left shoulder, and right ankle disabilities.  

During the pendency of the appeal, in a July 2008 rating decision, the RO granted an increased rating of 50 percent rating for the Veteran's PTSD, effective April 23, 2008, and an increased rating of 10 percent for the Veteran's left ankle disability, effective April 23, 2008.  As the 50 and 10 percent ratings do not represent the highest possible benefit, these matters remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to a rating in excess of 10 percent for service-connected left ankle disability since April 23, 2008, entitlement to an initial compensable rating for right knee disability, and entitlement to service connection for left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has been productive of such symptomatology as hypervigilance, intrusive memories, outbursts of anger, episodes of violence, nightmares and chronic sleep problems, irritability, difficulty concentrating, alcohol abuse, an exaggerated startle response, and an inability to establish and maintain effective work and social relationships.  

2.  Prior to April 23, 2008, the Veteran's left ankle has been manifested by painful motion, weakness, and instability.  

3.  The right ear auditory threshold has not been shown to be 40 decibels or greater in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz, nor has it been shown to be 26 or greater for at least three of these frequencies; and speech recognition scores using the Maryland CNC Test have never been recorded as less than 94 percent in the right ear.  

4.  The Veteran has not been diagnosed with a left elbow disability.  

5.  The Veteran has not been diagnosed with a left wrist disability.  

6.  The evidence of record shows that the Veteran has a right ankle disability that is casually related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011); Hamilton v. Brown, 4 Vet. App. 528 (1993).

2.  The criteria for a 10 percent disability rating prior to April 23, 2008, for residuals left ankle sprain are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for the establishment of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.385 (2011).

4.  The criteria for the establishment of service connection for left wrist have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

5.  The criteria for the establishment of service connection for left elbow condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

6.  The criteria for the establishment of service connection for residuals right ankle sprain have been met.  38 U.S.C.A. §§ 1110, 1131, 1154 (b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119- 20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  An October 2005 letter indicated the types of evidence necessary to substantiate his claims, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) , VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence that VA would seek to obtain; and (3) informing the Veteran about the information and evidence that he was expected to provide.  38 C.F.R. § 3.159(b) (2011).
Additionally, where the claim involves entitlement to service connection, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all the elements of a claim for service connection, to specifically include notice that a disability rating and an effective date will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was provided to the Veteran in a March 2008 letter.  This notification would also apply to the "downstream" issue of entitlement to an earlier initial disability rating and effective date.  See VAOPGCPREC 8-03.  In addition, these letters provided notice as to how disability ratings and effective dates are assigned and the type of evidence that impacts these types of determinations, consistent with the United States Court of Appeals for Veterans Claims (Court) decision in Dingess.

After the Veteran was afforded opportunity to respond to the notice identified above, the July 2008 supplemental statement of the case (SSOC) reflects readjudication of the claims on appeal.  Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, personnel and service department records, VA outpatient treatment reports, VA examination reports and statements from the Veteran, his wife, and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II.  Analysis

Increase Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 . 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

1.  PTSD

The Veteran has contended that his service-connected PTSD warrants a 70 percent rating.  

A November 2005 VA psychiatry-general note shows that the Veteran presented complaining of sleep difficulties.  The Veteran was brought to urgent care by a social worker.  He had been having problems with his sleep.  He complained of feeling anxious, having nightmares, also reported having paranoid ideations, believing that his family's life was in jeopardy.  He stated that he had been checking the doors and has been hypervigilant at nighttime.  He stated that he goes to bed at 3 o'clock and wakes up at 6 am.  He also stated that life had been getting somewhat "messed up" since his return from the service.  He reported that symptoms are getting worse.  His thought processes were organized and free of delusions or hallucinations.  He denied suicidal or homicidal ideations.  The Veteran was diagnosed with depressive disorder, not otherwise specified, rule out PTSD.  

A November 2005 VA examination shows that the Veteran reported undergoing a total personality change.  He was no longer interested in pre-war friends or activities.  He avoids his parents to this day and does not care to g out or socialize with anyone.  He does his job because he has to support his family.  He has no interest in furthering his college education as he thought he would when he left high school.  He does not care to talk about what he did or what happened to him in Iraq.  The examiner indicated that he did not press the Veteran on that issue because he knew the Veteran was undergoing therapy, however, the examiner noted that the Veteran was detached and estranged with a numb affect.  He also showed a foreshortened future.  

High arousal was evidenced in the Veteran's sleep.  He has nightmares and dreams just about every night.  He dreams about people trying to hurt him or his family.  He feels that his life is in danger and he is not able to move and to take care of the situation.  He has a hard time getting to sleep and when he does sleep, it is for three to four hours and he startles at hearing noise that is not there.  Generally, he has fitful and disturbed sleep.  

His family has noticed that he has become solitary and he does not go places.  Always feels paranoid and threatened.  He does not sleep and work is not going so great.  The Veteran reported that he would rather sit in the house all day.  He is bothered by the fact that he has no emotions for the kids and he fears that his marriage is on the rocks.  He feels heartless on account of the war atmosphere-playing God and taking lives.  He did his war duties to the best of his ability and he earned three medals, but he does not feel good about his role in combat.  He says that he does not like Arabians, or any foreigners.  He does not care about bills, or about his wife and kids.  He forgets where he puts things and his medical appointments.  His wife has to take care of that and she provides reminders for him.  He gets events mixed up and knows that he acts irrationally at times.  Some of this may be due to the Veteran's alcohol abuse which the examiner noted to be more likely secondary to his PTSD.  

Upon mental status examination, the Veteran appeared nervous (from the moment he walked in).  He seemed to have difficulty with concentrating his attention on the task at hand and his gaze wandered all over the room.  He came across as someone who was about to go to pieces.  Much of the time he thinks that he has done something wrong or evil by going to war.  He makes good eye contact, answers questions appropriately, and shows no anger.  But, he reports anger-especially when he drinks.  He knows that he acts inappropriately at times and needs help to keep his house in order and remain focused.  The Veteran reported feeling alienated and believes that no one understands him.  He is alienated from his family and at the same time feels guilt about his attitude towards his good wife and two children.  He knows that he is too withdrawn and keeps them at a distance.  He appears self-centered dissatisfied and demanding of attention.  The examiner noted that there may be some underlying bipolar features which drive him to such excesses in acting out on minor (in his own terms) provocations.  Depression, guilt, and alienation lead to lack of insight and he looks for quick simple answers.  He may be accident prone or suicidal.  He admits to suicidal thoughts and denies intent.  He is currently employed but says that he does not like it and he is not sure if he has the discipline and endurance to remain on the job.  He is competent to handle his own finances.  

The Veteran was diagnosed with PTSD, severe, with depression and alcohol dependence and assigned a GAF score of 55.  

A January 2006 VA consultation report shows that the Veteran reported experiencing fear and horror of combat situations with intrusive and distressing recollections of the combat events.  He also has recurrent distressing dreams sometimes related to the traumatic events and also sometimes nonrelated, but all the time he sees himself in a problem situation.  Sometimes he sees that his parents are going to die.  Also reported having flashbacks at times.  As for avoidant symptoms, the Veteran usually avoid thoughts and feelings or conversation associated with the traumas, usually avoids activities, places, or people that arouse recollection of trauma.  He also has significant diminished interest activities, feels detached and estranged from others.  He has difficulty falling asleep, irritability, sometimes anger outbursts, difficulty concentrating, hypervigilance, and an exaggerated startle response to minor events.  The Veteran indicated that he has a problem trusting people and does not go to certain places because he does not feel comfortable.  He feels suspicious at times, feels someone is out to get him.  Sleep is poor, appetite is okay.  Denies any symptoms of mood swings, feeling high, excited, or euphoric.  The Veteran reported a problem of binge drinking.  He reported that even though he has cut his alcohol intake significantly, he still has episodes of binge drinking once or twice a month.  

Upon mental status examination, the Veteran was alert and fully oriented.  He was fairly groomed, cooperative, had good eye contact.  Speech was coherent with normal tone, rhythm, and volume.  Thought process was logical and goal directed.  There was no evidence circumstantiality or tangentiality.  No tremor or tic.  Mood was neutral with restricted range of affect.  The Veteran denied any suicidal or homicidal thoughts, intention, or plan.  No auditory, visual, or tactile hallucinations.  No overt delusions.  Has some distrust toward other people which mostly has started since he got back from Iraq as he is being over-cautious and watches his back and is hypervigilant most of the time.  No ideas of reference, thought insertion, or thought broadcasting.  Insight and judgment are good.  Memory intact. 

The Veteran was diagnosed with PTSD, severe, with depression and was assigned a GAF score of 58.  

The Veteran was examined by the VA again in April 2008.  He was not currently on any psychotropic medications because of the side effects.  He reported that he has been on Zoloft and his said he did well and was much better but the Veteran complained of sexual side effects.  The Veteran has had some legal problems.  He has had numerous fights. On two occasions, was directly charged.  At one point, aggravated assault was lessened to breaking city ordinance and another situation he was let go because the guy did not press charges after all.  He has continued to have significant alcohol problems and will variable drink a six pack per day-or more or less depending on the day.  He admits that this is a problem.  He denies any current drug problems.  He is experiencing very labile aggressive moods.  He has gotten into numerous fights and reports that on a given day, he will yell several times quite loudly at his family.  

He reported a distant relationship from his parents.  Ever since the military he has not been in touch with them.  He reports that he went from being a happy smiley kid with lots of friends to someone who keeps to himself, is withdrawn and feels angry.  

In terms of work history the Veteran previously had been fine.  He never really had any problems but since returning from the military, he has had struggles.  For example, right now he is working and has been employed for 8 months.  He is trying to become an electrician.  He reports that he is bored and wants to leave and has had 5-6 jobs since leaving the military in April 2005.  

The Veteran reported that his marriage is a struggle; sometimes he wishes she would just leave him.  He does not feel that he is worthy of being her husband.  He struggles with his two children, ages five and seven, who he reports are afraid of him.  He reports that he just blows up for no reason, even over trivial things.  For example, his child stepped in front of him while he was watching television.  He warned the child, who then repeated the mistake.  He began to use expletives when this occurred and became very angry and hostile. He has had numerous fights and arguments with his wife and reports he has been very difficult to be around in general.  He tries to keep to himself on a day to day basis and reports that he does not do a whole lot.  He gets up at 4 am, checks the house, and then describes classic hypervigilant symptoms.  After doing this, he will go to work, come home, and after that, he primarily keeps to himself.  He does not get out much.  He does not like to do anything.  Nothing brings pleasure to him.  The examiner commented that he believed the Veteran had some clear depression.  The Veteran admitted to not feeling happy.  He will watch excessive television and otherwise, he does not know what to do with his time.  He just sits around and feels like he wastes time.  He does not get along with anybody at this point in time and has no fun.  He screams and yells a lot.  The Veteran reported that his friendships in the military are still there but they live all over the place.  He is not able to visit with these friends but tries to keep in touch.  He has no other close friends even though he grew up in this area.  He reports that when he does see friends he does not seem to recall things about them and what kind of things they did together and so on.  He feels very much alone but denies any active suicidal thoughts.  He indicated that he can never act on those thoughts because of the harm it would cause.  

He feels he has some flashback types of experiences.  He has some very intense thoughts and feelings that approach him in the context of certain smells or being in crowds or things of that nature.  There things elicit clear hypersympathetic type of reactions including quite a bit of psychological distress.  He feels overwhelmed, anxious, and describes clear arousal problems.  He cannot sleep well and describes both primary and secondary significant sleep disturbances in which he only sleeps several hours a day.  He reports that he would just to be able to sleep.  He exhibits clear hypervigilance in examination would frequently look behind him over his shoulder.  He reports that when at home he is always walking around looking for things and checking on things.  He feels stressed and overwhelmed, and jumps easily with noise or sudden movement.  He feels angry, really irritable, and at times has rage problems.  

In regards to avoidance symptoms, he makes efforts not to think about it or talk about it.  He finds no interest in things.  His affect is restricted and blunted.  He does not feel affection or love like he used to.  He feels distant and apart from other people.  He has some hopeless feelings.  He does not know what to think about his future.  He won't hunt anymore and reported sleeping with a gun under his bed because he is so hypervigilant and aroused.  He avoids any type of movies.  He stated that he does not feel prejudice against Middle Eastern people but he certainly does not like them and tries not to be around them.  

He has lost 30 pounds and does not feel hungry.  He feels run down, lethargic, with no energy.  He acknowledges some passive suicidal thoughts but has no intent, plan, wish, or goal to harm himself and has no active suicidal thinking.  He has had some panic symptoms that come across in the context of active symbolic reminds and at times he has had some panic symptoms out of the blue, but mostly these seem related to PTSD problems.  He describes these feelings as lasting for an hour in which he has adrenaline rushes which cause heart pounding, shortness of breath, sweating, and so on.  The Veteran's nightmares are very distressing to him, as are his disturbing thoughts and recollections.  He has very significant impulse problems and now is easily provoked and drawn into fighting.  He has had numerous fights and even had a fight not that long ago.  

On mental status examination the Veteran was casually dressed and groomed and appeared to be anxious and slightly irritable throughout much of the session.  He was cordial and polite but exhibited quite a bit of hypervigilance during the examination-looking around his shoulders outside.  He also seemed to be easily distracted.  He was alert throughout the session.  He gave fairly good eye contact.  His speech was soft and slow but otherwise normal.  He denied homicidal or suicidal thinking but acknowledged intermittent problems with passive suicidal thoughts.  Thought processes were clear, coherent, goal directed, and logical.  Thought content was free of any obsessions, compulsions, delusions, or hallucinations.  He was alert and oriented.  There was no evidence of any major concentration or memory problems.  Judgment and insight were felt to be pretty good.  The Veteran was diagnosed with PTSD and major depressive disorder, moderate in severity and assigned a GAF score of 51-60.  

The Veteran's PTSD is currently rated as 50 percent disabling under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130 

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 , Diagnostic Code 9411. 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125  and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  The evidence as described above reveals GAF scores of 51-60.  The Board notes that a GAF scores ranging from 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) . 

The Board finds that based on the totality of the evidence and after resolving any reasonable doubt in favor of the Veteran, the Veteran's disability approximates findings for a 70 percent disability evaluation. 

The overall medical evidence reflects a level of impairment most consistent with the criteria for a 70 percent rating under Diagnostic Code 9411.  The medical record suggests that the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking and mood. 

The Veteran's PTSD has caused occupational impairment such that the Veteran has had 5-6 jobs since leaving the military service in 2005.  He is unmotivated and reportedly would have a hard time getting out the door to work if it were not for his wife.   

However, the Veteran's PTSD has also been characterized by social impairment such that his personal and social adjustment is severely impaired.  He has a strained relationship with his wife and he reported not being able to connect with his children on an emotional level.  He indicated that they were fearful of him due to witnessing his PTSD symptoms of anger and irritability.  The Veteran's PTSD has also caused severe symptoms of anger and violent outbursts.  As a result the Veteran has been arrested on multiple occasions.  

The Veteran also suffers from such symptoms as, hypervigilance, intrusive memories, nightmares and chronic sleep problems, irritability, difficulty concentrating, alcohol abuse, an exaggerated startle response, and an inability to establish and maintain effective work and social relationships, which more approximates the criteria for a 70 percent rating.  38 C.F.R. § 4.130 , Diagnostic Code 9411.  Finally, the GAF scores of 51 to 60 when considered in light of the actual symptoms of the Veteran's disorder are most consistent with the diagnostic rating criteria for a 70 percent rating.

In this instance, the Board finds that based on the totality of the evidence and after resolving any reasonable doubt in favor of the Veteran, the Veteran's disability approximates findings for a 70 percent disability evaluation. 

The Board notes that in awarding the 70 percent schedular rating since service connection, that such an award of benefits satisfies and resolves the Veteran's appeal on this discrete matter.  In a January 2008 wirrten statement the Veteran indicated that he was specifically seeking a 70 percent schedular rating.  Hence, discussion of whether any higher schedular rating is warranted is not necessary.  Hamilton v. Brown, 4 Vet. App. 528 (1993) (where a claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor the Board has authority to adjudicate those specific claims).   

2.  Left ankle 

The Veteran has alleged that his service-connected left ankle disability warrants a 20 percent disability rating.  After a review of the evidence the Board finds that the Veteran's left ankle disability warrants a 10 percent rating prior to April 23, 2008.  

A November 8, 2005, VA examination report shows that the Veteran complained of swelling, hotness, and redness in his left ankle.  He reported hearing crepitus in the ankle and indicated that it gets stiff.  The Veteran has an ankle brace which he uses and takes Motrin as needed.  The Veteran denied the use of assistive devices but did report wearing special "Nike shocks" to support the ankles.  He denied constitutional symptoms, dislocations or recurrent subluxations.  Upon physical examination, the left ankle did not seem structurally deformed.  It was not swollen or inflamed.  The Veteran had good muscle tone in the ankle and had intact vibratory and protective senses in both feet.  Palpation of the joints did not cause any pain.  The left ankle showed severe tenderness over the Achilles but did not have any varus or valgus angulation in relation to the os calcis tarsals of the long axis of the tibia and fibula.  There was no inflammation present.  There was pain on palpation of the medial malleolus distally.  The pain did not radiate.  Range of motion of the left ankle-ankle was in neutral position with the foot at 90 degrees.  Dorsiflexion was complete from 0 to 20 degrees with minimal pain.  Plantar flexion was also complete from 0 to 45 degrees with minimal pain.  There was no lack of endurance, with repetitive use.  The left ankle film was unremarkable and the Veteran was diagnosed with left ankle sprain.  

A November 14, 2005, VA examination report shows that the Veteran complained of ankle pain most noticeable along the medial aspect in the region of the distal medial mellaolus.  He does complain of swelling occurring during the afternoon and evening hours.  It is typically proportional to the amount of weight bearing activity performed.  He denies any complaints of redness to the skin or stiffness to the ankle.  Weakness to the ankle is aggravated during any type of exertion and sporting activity such as jogging, volleyball, and baseball.  He does notice instability that causes him to be weary, especially on uneven terrain.  The Veteran denied the use of crutches, canes, or medically dispensed corrective shoe gear.  He did report using a high quarter men's boot that does provide some ankle support.  On occasion he will utilize an Air cast for support when he knows he will be more active on his feet.  He denied any history of surgery or episodes of dislocation or recurrent subluxation.  Passive range of motion of the left ankle is 14 degrees of dorsiflexion with knee extended, 16 degrees dorsiflexion with knee flexed, and 32 degrees of plantar flexion.  Pain is a 3 on a scale of 1-10.  No crepitus was noted with passive range of motion.  Pain was experienced along the distal aspect of the medial malleolus in both cases, with end dorsiflexion.  Plantarflexion range of motion was nontender.  Manual muscle strength was +5/5 for dorsiflexion and plantaflexion of the foot.  Left ankle was nontender with examination.  

Radiographs (two views) of the left ankle was available for review.  Bone and soft tissue densities were within normal limits.  Cortical margins were intact.  Ankle mortise was visible and without joint mice or defect noted.  Cortical margins were intact with no periosteal reaction or cyst formation.  There were no signs of prior fracture or acute fracture dislocation to the ankle.  The Veteran was assessed with left ankle sprain, pain, and instability.  The examiner commented that although he does not appreciate any limitation in ankle joint or foot motion clinically, the Veteran does demonstrate varying degrees of pain with passive and active motion and mild weakness to the foot.  
The Veteran's left ankle has been rated as noncompensable prior to April 23, 2008, under Diagnostic Code 5271.  Diagnostic Code 5271 for limitation of motion of the ankle provides a 10 percent rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a. 

For period prior to April 23, 2008, a minimum 10 percent rating is for application because the Veteran has been shown to have limitation of motion, painful motion and weakness.  38 C.F.R. § 4.40 indicates that for rating purposes, weakness is as important as limitation of motion.  The November 14, 2005, VA examiner noted weakness in the foot as well as painful motion and instability of the foot.  Although the November 14, 2005, VA examiner noted that the Veteran "did not appreciate any limitation of motion" in the ankle joint, passive range of motion of the left ankle was recorded at 14 degrees of dorsiflexion with knee extended, 16 degrees dorsiflexion with knee flexed, and 32 degrees of plantar flexion.  The Board notes that normal range motion of the ankle, for VA compensation purposes, is from zero degree ankle dorsiflexion to 20 degrees ankle dorsiflexion and from zero degrees ankle plantar flexion to 45 degrees ankle plantar flexion.  38 C.F.R. § 4.71a , Plate II (2011).  In considering the normal ranges of motion as delineated in Plate II, despite the examiner's summation that the Veteran had normal range of motion of the left ankle, it appears from the clinical findings that the Veteran did not have full range of motion of his ankle at his November 14, 2005, VA examination.  

Given that the Veteran appears to have some limited motion of the left ankle, painful motion, weakness and instability of the left ankle the Board finds that the overall disability picture more closely approximates a moderate ankle disability and warrants a 10 percent rating, at least for the period prior to April 23, 2008.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).

However, a disability rating of 20 percent is not warranted during this time period because the record does marked limitation of motion of the left ankle (Diagnostic Code 5271), does not show malunion of the tibia and fibula (Diagnostic Code 5262), ankylosis of the ankle, subastragalar or tarsal joint (Diagnostic Code 5270 and 5272), malunion of the Os calcis or astragalus (Diagnostic Code 5273), or astragalectomy (Diagnostic Code 5274).

Extra-schedular consideration

Finally, the Veteran has not alleged or submitted any evidence showing that his left ankle or PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that these disabilities have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) , which concern the assignment of extra-schedular evaluations in "exceptional" cases. See Thun v. Peake, 22 Vet. App. 111 (2008). 

Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

1.  Right ear hearing loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records show that the Veteran was administered numerous audiological examinations during active duty.  Those examination reports have been reviewed and all examination reports show normal right ear hearing for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran was afforded a VA audiological examination in November 2005.  The examiner noted that the Veteran's claims file was not available for review.  However, the Veteran brought with him copies of active service hearing evaluations.  Results indicated that his hearing was within normal limits in 2002 and 2003.  Results from February 2005 indicate that his hearing was within normal limits with respect to the right ear.  Pertinent service history includes intermittent hazardous noise exposure while serving in a ranger battalion where he was exposed to explosions, aircraft engines, gunfire, and other heavy weapons.  Pure tone testing revealed hearing within normal limits in the right ear.  Speech reception thresholds were in agreement with pure tone results.  Speech recognition score was 100 percent in the right ear.  The examiner indicated that the Veteran had normal right ear hearing.  

In the instant case there is no evidence of a diagnosed right ear hearing disability.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

2.  Left elbow and wrist

The Board acknowledges that service treatment records show that the Veteran sustained an injury to his left wrist and elbow.  Specifically, a February 2004, service treatment record shows that the Veteran was assessed with a wrist/elbow contusion and was prescribed a splint and a profile for two weeks.  

However, there is no evidence of a diagnosed current disability of the left wrist or elbow.  (See November 2005 VA examination report which show normal left elbow and wrist examinations).  Although the Veteran complains of left elbow and wrist pain, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

3.  Right ankle

The Veteran has contended that he currently has a right ankle disability that is as a result of his military service.  

Service treatment records do not show any complaints, findings, or treatment for a right ankle condition during service and the Veteran's separation examination did not show any complaints of or findings of a right ankle condition.  However, the Veteran, at his November 14, 2005, VA examination reported that he had a history of right ankle trauma while on active duty.  The Veteran reported an incident in September 2002 while at ranger school in Fort Benning ,GA.  At this time, the Veteran stated that it was dark out and he stepped on uneven terrain while walking on patrol.  The Veteran reported a similar injury that occurred when he was serving in Afghanistan and Iraq.  He also described an incident in which the Veteran injured his ankle and leg in 2003 following a helicopter jump due to failure of his parachute.  He was unable to walk following the injury.  Treatment consisted of cast immobilization with the use of crutches for approximately one month.  The Veteran also reported injuring his ankles while in Iraq in 2004 secondary to helicopter jumps.  

The Board recognizes that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, both of which generally require competent medical evidence.  In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 
Combat service requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy must be resolved on a case-by-case basis.  Id.   

The Veteran's awards and decorations include a combat infantry badge, a parachutist badge, and a ranger tab.  As the evidence of record as a whole supports a finding that the Veteran was engaged in combat during his active duty service, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.  Thus, the Board accepts that the Veteran injured his right ankle while on active duty while jumping out of helicopters and performing combat duties.   

The Veteran was afforded three examinations by the VA in order to assess the nature and etiology of his right ankle disorder.  A November 8, 2005, VA examination report shows that the Veteran was diagnosed with right ankle sprain.  No etiology opinion was offered.  A November 14, 2005, VA examination report shows that the Veteran was diagnosed with chronic right ankle sprain and chronic right ankle sprain and instability.  The examiner opined that the Veteran's current complaints of fatigue, pain, and instability to the ankle is at least as likely as not related to the multiple sprains which occurred during his active military career.  

An April 2008 VA examination report shows that the Veteran was diagnosed with history of bilateral ankle sprains with chronic pain.  The examiner opined that the Veteran's chronic pain is at least as likely as not secondary to the repetitive sprains which occurred during military duty.  

Given that there is sufficient evidence to establish that the Veteran injured his right ankle while on active duty, the Veteran has been diagnosed with a current right ankle disability, and the Veteran's current right ankle disability has been related to his military service, the Board finds that service connection is warranted.  


ORDER

Entitlement to an initial 70 percent rating for PTSD is granted, subject to the provisions governing the award of monetary benefits.  

Entitlement to an initial 10 percent rating for left ankle disability prior to April 23, 2008, is granted, subject to the provisions governing the award of monetary benefits.  

Entitlement to service connection for hearing loss, right ear, is denied.  

Entitlement to service connection of the left wrist is denied.  

Entitlement to service connection for left elbow is denied.  

Entitlement to service connection for residuals right ankle injury is granted.  


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

With respect to the Veteran's claim for entitlement to a rating in excess of 10 percent since April 23, 2008, for his service-connected left ankle disability, the Board has determined that further development is necessary.  An April 2008 VA examination shows that the examiner recommended that an MRI evaluation be completed in order to evaluate the soft tissue structures about the ankle as well as the talus for a possible talar dome lesion.  Thus, upon remand the Veteran should be scheduled for a VA examination in order to ascertain the current nature and severity of his left ankle disability.  The examination should include an MRI study as prescribed by the April 2008 VA examiner.  See Green v. Lewinski, 1 Vet. App. 121 (1991) (failure to follow-up a suggestion by an examining physician urging further medical evaluation is incompatible with the VA's duty to assist the Veteran).  

With respect to the Veteran's claim for entitlement to a compensable rating for the Veteran's right knee disability, the Board has determined that the Veteran should be afforded a VA examination in order to assess the current severity of the service-connected condition.  In December 2006 and January 2008 written statements the Veteran indicated that a higher rating for his right knee was warranted.  Given that the last time the Veteran's right knee disability was last evaluated was in November 2005, the Board finds that a contemporaneous VA examination to assess the current nature, extent and severity of his right knee disability is warranted.  

With respect to the Veteran's claim for entitlement to service connection for left shoulder disability, the Board has determined that the Veteran should be afforded a VA examination in order to obtain an etiology opinion.  The Veteran was afforded a VA examination in November 2005.  The examiner noted mild left shoulder instability.  In a December 2005 addendum, the examiner (after reviewing an MRI report) indicated that the examination report should include the impression of DJD of the AC joint of the left shoulder and superior labral tear of the left shoulder.  However, no etiology opinion was offered and as such one should be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by an appropriate examiner(s) for an opinion as to the current nature and extent of his service-connected left ankle and right knee disabilities.  

The claims file must be made available to the examiner(s) for review of the case. A notation to the effect that this record review took place should be included in the report. Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

The examiner(s) should identify all present manifestations of the service-connected disabilities to include all orthopedic and neurological manifestations, and conduct all tests and studies deemed necessary.  An MRI of the left ankle should be performed.  The examiner(s) should discuss any additional limitation of motion due to pain, weakness, fatigability, incoordination or pain on movement of a joint, including use during flare-ups. 

The examiner(s) should also provide a full description of the effects of the service-connected disabilities upon the Veteran's employment and daily life.  Particular emphasis should be placed upon any manifest limitation of activity alleged by the Veteran. 

Left ankle

The examiner (s) should comment on the following: 

(a). Orthopedic: (1) whether the Veteran has ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity (2) whether the Veteran has ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees (3) whether the Veteran has plantar flexion less than 30 degrees (4) whether the Veteran has marked limitation of motion of the left ankle.   

(b).  If neurological manifestation are found to be present the examiner should comment on (1) whether the Veteran has complete paralysis of the foot (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost) (2) whether the Veteran has incomplete paralysis and, if so, whether it is severe with marked deformity, moderately severe, moderate, or mild. 

Right knee

Based on a review of the Veteran's medical history and with sound medical principles, the examiner is asked to address the following with respect to the Veteran's right knee patellar tendonitis:

Based on objective demonstration of repetitive motion, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination of the right knee and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due such factors.

Based on objective demonstration of repetitive motion, the examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should be expressed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.

Based on the record evidence, the examiner should determine whether there is lateral instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either lateral instability or recurrent subluxation.

With respect to each residual manifestation associated with the Veteran's service-connected right knee, the examiner is asked to comment on the degree of severity (in terms of slight, moderate or severe) due to that knee and its affect on the Veteran's employment and activities of daily living.

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The Veteran should also be scheduled for VA examination(s) in order to assess the onset, nature, and etiology of any left shoulder disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

For any disorder of the left shoulder, to specifically include degenerative joint disease or any other diagnosis, found to be present or made on examination: (i) Is it more likely, less likely, or at least as likely as not that such disorder had its onset in service or is otherwise related to the Veteran's period of active military service?

(ii) Is it more likely, less likely, or at least as likely as not that degenerative joint disease (if diagnosed) of the left shoulder was manifested within one year after the Veteran's discharge from active duty in April 2005?

A complete rationale for any opinions should be provided.  The basis for any opinion expressed should be fully explained with a discussion of the pertinent evidence in the record and sound medical principles, which may be include the use of and reliance on any medical literature.

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


